DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8 and 9 have been amended. Claims 16-20 have been added. The Nonstatutory double patenting rejection of claims 1 and 8, and the statutory double patenting rejection of claim 9 have been withdrawn. The 112(b) rejections of claims 1-15 have also been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “…the time parameter indicates moments during the robot going up the target step…”, however, it is unclear to the examiner whether this “moment” is intended to be a “snapshot in time” or “the product of a distance and physical quantity”, given the relatively common use of moments as “the product of a distance and physical quantity” in the art of legged robot control, for example in the case of a Zero Moment Point (ZMP) control mechanism. As such, this claim is rendered indefinite. 
Claims 8 and 9 use similar language and are similarly rejected. Claims 1-7 and 16-20, as well as 10-15 are rejected by virtue of their dependency on rejected base claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dang (CN 107065907 A), hereafter Dang, in view of Whitman (US 20200324412 A1)), hereafter Whitman.
Regarding claim 1, Dang teaches a computer implemented motion control method for a robot having feet, comprising executing on a processor steps of:
	Determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinate, wherein each of the at least two time-displacement coordinates comprises a time parameter and a displacement parameter (0041, initial time, velocity, and displacement, 0045, final time, velocity and displacement), the time parameter indicates moments during the robot going up the target step (Figs 1-3, times t1, t2, t3, and t4 indicating times throughout the walking cycle), the displacement parameter indicates displacement of each foot of the robot with respect to a starting position going up the target step (Figs. 1-3, P1, P2, P3, and P4 showing position on each plane with respect to time), and the velocity vector indicates velocity and direction of a foot of the robot when the foot of the robot moves with the corresponding displacement (0041, initial time, velocity, and displacement, 0045, final time, velocity and displacement);
	Generating a motion trajectory of the feet of the robot to go up the target step by fitting the at least two time-displacement coordinates and the corresponding velocity vectors (Figs 1-3, trajectory of foot in each plane of motion); and
	Controlling the feet of the robot to move based on the motion trajectory (0049, motion trajectory calculated during motion of the robot).
	Dang fails to teach, however, the step of obtaining one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step. 
	Whitman, however, does teach the step of obtaining one or more geometric parameters of a target step wherein the geometric parameters comprise a step width and a step height of the target step (0071, sensor data includes stair depth, height).
	Dang and Whitman are analogous because they are in the same field of endeavor, legged robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the step detection of Whitman in order to provide a means of determining the start and end location of the step motion. The motivation to combine is to allow the robot to successfully traverse the step.
	Claims 8 and 9 are similar in scope to claim 1, and are similarly rejected.

	Regarding claim 6, the combination of Dang and Whitman teaches the method of claim 1, and Whitman further teaches wherein the step of obtaining the geometric parameters of the target comprises:
	Detecting in real-time whether there is a step in a forward direction of the robot (0005, method includes detecting target step location); and
	Using the step as the target step in response to there being the step in the forward direction of the robot, and measuring the geometric parameters of the target step (0071, sensor data includes stair depth and height).
	Dang and Whitman are analogous because they are in the same field of endeavor, legged robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the sensing of geometric parameters of Whitman in order to provide a means of determining that there are stairs ahead of the robot. The motivation to combine is to allow the robot to determine if the object ahead is traversable.
	Claim 14 is similar in scope to claim 6 and is similarly rejected.

	Regarding claim 7, the combination of Dang and Whitman teaches the method of clam 6, and Whitman further teaches wherein the step of detecting in real time whether or not there is a step in the forward direction of the robot comprises:
	Obtaining a shape feature of an object in the forward direction of the robot (0071, sensor collects point cloud pattern);
	Comparing the shape feature with a preset step shape diagram (0071, determination whether the point cloud pattern resembles a pitch of a stair structure); 
Determining there being a step in front of the robot, in response to the shape feature matching the step shape diagram (0071, stair tracker identifies terrain as stairs); and
Determining there being no step in front of the robot, in response to the shape feature not matching the step shape diagram (0071, when the structural assumptions for stairs fit the sensor data, the stair tracker identifies the terrain corresponding to the sensor data as stairs, Examiner’s Note: the opposite would also be true, i.e. if the structural assumptions for stairs do not fir the sensor data, the stair tracer would not identify the terrain corresponding to the sensor data as stairs).
	Dang and Whitman are analogous because they are in the same field of endeavor, legged robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obtaining of shape features of Whitman in order to provide a means of determining that there are stairs ahead of the robot. The motivation to combine is to allow the robot to determine if the object ahead is a stair or not. 
	Claim 15 is similar in scope to claim 7 and is similarly rejected.

Claim 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Whitman as applied to claim 1 above, and further in view of Watabe (US 20130178983 A1), hereafter Watabe.
Regarding claim 2, the combination of Dang and Whitman teaches the method of claim 1, and Dang further teaches wherein the motion trajectory comprises a foot lifting trajectory segment (Fig. 1, P1 to P2), a back swing trajectory segment (Fig. 1, P1 to P2, Examiner’s note: Fig. 1 shows the position move backwards in the x direction from P1 to P2), an advancing trajectory segment (Fig. 1, P2 to P3), and a foot falling trajectory (Fig. 1, P3 to P4); a starting point of the back swing trajectory segment is a turning-out point of the foot lifting trajectory segment, and end point of the back swing trajectory segment and a turning-in point of the advancing trajectory segment are connected by a smooth curve, and a turning-out point of the advancing trajectory segment and a turning-in point of the foot falling trajectory segment are connected by another smooth curve (Fig. 1, positions in x plane connected via smooth curve).
	The combination of Dang and Whitman fails to teach, however, wherein the foot lifting trajectory segment is perpendicular to the advancing trajectory segment, the foot lifting trajectory segment is parallel to the foot falling trajectory segment, the end point is located on a same straight line as the foot falling trajectory segment, the end point is located on a same straight line as the foot lifting trajectory segment, and an included angle between a tangent direction of the end point and a forward direction of the robot is an acute angle.
	Watabe, however, does teach wherein the foot lifting trajectory segment is perpendicular to the advancing trajectory segment, the foot lifting trajectory segment is parallel to the foot falling trajectory segment, the end point is located on a same straight line as the foot falling trajectory segment, the end point is located on a same straight line as the foot lifting trajectory segment, and an included angle between a tangent direction of the end point and a forward direction of the robot is an acute angle ((Fig. 12a, 12b, 14a, 14b, vertical foot position with relation to forward position).
Dang, Whitman, and Watabe are all analogous art because they are in the same field of endeavor, legged robot control. While the above reference does not explicitly teach the foot lifting trajectory segment being perpendicular to the advancing trajectory segment or the foot lifting trajectory segment being parallel to the foot falling trajectory segment, it would have been obvious to a person having ordinary skill in the art that the diagonal segments of Fig. 14a (line connecting element Qs to Q4, line connecting element Q5 to Qe) could reasonably be decomposed into being entirely vertical and horizontal. The motivation to combine is to provide the legged robot instructions on how to move its feet in order to traverse stairs.
Claim 10 is similar to claim 2 and is similarly rejected.

Regarding claim 19, the combination of Dang, Whitman, and Watabe teaches the method of claim 2, and Dang further teaches wherein the back swing trajectory segment is a curve with a certain arc (Fig. 1, line segment P1 to P2, horizontal position moves backwards), which is configured to ensure that when the robot is moved according to the back swing trajectory segment, the feet of the robot first swing backward with respect to the forward direction and then kick forward, and when the feet of the robot kick forward to return to a position before swinging back (Fig. 1, line segment P2 to P3, horizontal position moves forwards after having moved backwards), a height of the foot of the robot higher than a step height of the target step (0039-0040, foot ends upward motion, at which point the height of the foot is the height of the obstacle that can be crossed).
	Watabe further teaches wherein the foot lifting trajectory is a vertical line parallel to a vertical surface of the target step (0047, vertical trajectory immediately after starting the leaving motion of the distal end of the free leg is a straight line trajectory);
	The advancing trajectory segment is a horizontal line parallel to a horizontal step surface of the target step (Fig. 14A, Q4 to Q5, horizontal trajectory horizontal to floor); and
	The foot falling trajectory segment is a vertical line parallel to the foot lifting trajectory (0074, vertical trajectory immediately before the landing is a straight line trajectory, Examiner’s note: two sufficiently vertical, straight line trajectories would be parallel to one another).
Dang, Whitman, and Watabe are all analogous art because they are in the same field of endeavor, legged robot control. While the above reference does not explicitly teach the foot lifting trajectory segment being perpendicular to the advancing trajectory segment or the foot lifting trajectory segment being parallel to the foot falling trajectory segment, it would have been obvious to a person having ordinary skill in the art that the diagonal segments of Fig. 14a (line connecting element Qs to Q4, line connecting element Q5 to Qe) could reasonably be decomposed into being entirely vertical and horizontal. The motivation to combine is to provide the legged robot instructions on how to move its feet in order to traverse stairs.

Claim(s) 3, 11, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Whitman as applied to claim 1 above, and further in view of Jeon (Kweon Soo Jeon, Ohung Kwon and Jong Hyeon Park, "Optimal trajectory generation for a biped robot walking a staircase based on genetic algorithms"), hereafter Jeon.
Regarding claim 3, the combination of Dang and Whitman teaches the method of claim 1, and Dang further teaches wherein the step of determining the at least two time-displacement coordinates and the velocity vector corresponding to each time-displacement coordinate (0042, coordinate time and velocity) comprises:
Creating a first rectangular coordinate system by taking time as a horizontal axis and a displacement in a forward direction of the robot as a vertical axis (Fig. 2, foot curve diagram in the X direction); 
Creating a first rectangular coordinate system by taking time as a horizontal axis and the displacement of the robot in a vertical direction as a vertical axis (Fig. 4, foot curve diagram in the Z direction); and
The combination of Dang and Whitman fails to teach, however, wherein the step of determining the at least two time-displacement coordinates and the velocity vector corresponding to each time-displacement coordinate and the velocity vector corresponding to each time-displacement coordinate comprises:
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            5
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            5
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                        
                    , respectively, and the forward constraint conditions are                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                    , and                         
                            
                                
                                    x
                                
                                
                                    5
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     is the maximum forward displacement determined based on the step width,                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      , and                         
                             
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                     is larger than 0.
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                        
                    , respectively, and the vertical constraint conditions are                         
                            
                                
                                    z
                                
                                
                                    0
                                
                            
                            =
                            0
                            ,
                             
                            
                                
                                    z
                                
                                
                                    3
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    4
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    T
                                
                            
                            =
                            h
                        
                    , h is the step height,                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    3
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    4
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      , and                         
                             
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                     is larger than 0, and T                        
                            
                                
                                    >
                                    t
                                
                                
                                    5
                                
                            
                             
                            
                                
                                    >
                                    t
                                
                                
                                    4
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    3
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    2
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    1
                                
                            
                            >
                            0
                        
                    .
Jeon, however, does teach wherein the step of determining the at least two time-displacement coordinates and the velocity vector corresponding to each time-displacement coordinate and the velocity vector corresponding to each time-displacement coordinate comprises:
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            5
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            5
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                        
                     (Page 2841, Section C, angle, angular velocity, and angular acceleration searched for and used in the desired trajectory), respectively, and the forward constraint conditions are                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                    , and                         
                            
                                
                                    x
                                
                                
                                    5
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     is the maximum forward displacement determined based on the step width (Page 2838, Column 2, section B, equation 4, maximum forward displacement is equal to stride),                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      , and                         
                             
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                     is larger than 0 (Page 2840, Fig. 5, torque and power for each joint over the stride).
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                        
                     (Page 2841, Section C, angle, angular velocity, and angular acceleration searched for and used in the desired trajectory), respectively, and the vertical constraint conditions are                         
                            
                                
                                    z
                                
                                
                                    0
                                
                            
                            =
                            0
                            ,
                             
                            
                                
                                    z
                                
                                
                                    3
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    4
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    T
                                
                            
                            =
                            h
                        
                    , (Page 2839, Column 1, equations 9, 10, 11) h is the step height,                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    3
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    4
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      (Page 2840, Fig. 5, torque and power for each joint over the stride) , and                         
                             
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                     is larger than 0, and T                        
                            
                                
                                    >
                                    t
                                
                                
                                    5
                                
                            
                             
                            
                                
                                    >
                                    t
                                
                                
                                    4
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    3
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    2
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    1
                                
                            
                            >
                            0
                        
                     (Page 2839, Column 1, Line 8-9, time constraints in position function does not include initial time or final time, but accounts for all intermediate times).
Dang, Whitman, and Jeon are analogous because they are in the same field of endeavor, legged robot gait generation. It would have been obvious to a person having ordinary skill in the art to have included the constraint determination of Shih in order to provide a range in which the key points could lie. The motivation to combine is to supply both end conditions and intermediate conditions to the stair climbing trajectory.
Claim 11 is similar in scope to claim 3 and is similarly rejected.

Regarding claim 16, the combination of Dang, Whitman, and Jeon teaches the method of claim 3, and Dang further teaches wherein                         
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                     is taken as an average forward velocity of the feet in the forward direction of the robot, and                         
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                            /
                            (
                            
                                
                                    t
                                
                                
                                    5
                                
                            
                            -
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            )
                        
                     (0042, initial time and velocity coordinates, 0045, final time and velocity coordinates, Fig. 2, graph having Dx and time values,  Examiner’s note, having the end conditions would allow a person having ordinary skill in the art to calculate an average velocity),

Regarding claim 17, the combination of Dang, Whitman, and Jeon teaches the method of claim 3, Dang further teaches wherein                         
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                     is taken as an average forward velocity of the feet in the forward direction of the robot, and                         
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                            =
                             
                            
                                
                                    z
                                
                                
                                    3
                                
                            
                            /
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                        
                     (Fig. 3, Dz and T3 values, Examiner’s note, a person having ordinary skill in the art would be capable of determining the average speed given the Dz and T3 values).

Regarding claim 18, the combination of Dang, Whitman, and Jeon teaches the method of claim 3, and Dang further teaches wherein the step of generating the motion trajectory of the feet of the robot to go up the target step by fitting the at least two time-displacement coordinates and the corresponding velocity vectors comprises:
Generating a time-forward displacement curve in a forward direction of the feet of the robot and a time-vertical displacement curve in a vertical direction of the feet of the robot (Figs, 2 and 4, horizontal and vertical foot displacement over time period), based on at least two determined time displacement coordinates and the corresponding velocity vectors (0042, initial time and velocity coordinates, 0045, final time and velocity coordinates); and
Mapping the time-forward direction curve and the time-vertical displacement curve into a same space coordinate, to generate the motion trajectory of the feet of the robot to go up the target step (Fig. 5, composite graph combining x displacement over time, y displacement over time, and z displacement over time).

Claims 4, 5, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Whitman as applied to claim 1 above, and further in view of Shih (“Ascending and descending stairs for a biped robot”), hereafter referred to as Shih.
Regarding claim 4, the combination of Dang and Whitman teaches the method of claim 1, but fails to teach wherein the step of generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors comprises:
Generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors through an interpolation algorithm. 
Shih, however, does teach wherein the step of generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors comprises:
Generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors through an interpolation algorithm (Page 264, Column 2, lines 8-10, “Command trajectory for biped is obtained using a cubic B-spline data interpolation technique).
Dang, Whitman, and Shih are analogous because they are in the same field of endeavor, legged robot control. It would have been obvious to a person having ordinary skill in the art to have included the interpolation of Shih in order to provide a method of generating a motion trajectory. The motivation to combine is to allow the legged robot to generate a motion trajectory in order to navigate the stairs. 
Claim 12 is similar in scope to claim 4 and is similarly rejected.

Regarding claim 5, the combination of Dang, Whitman and Shih, teaches the method of claim 4, and Shih further teaches wherein the step of fitting the at least two time-displacement coordinates and the corresponding velocity vectors through the interpolation algorithm to generate the motion trajectory comprises:
Using the at least two time-displacement coordinates and the corresponding velocity vectors as the constraint condition to calculate a coefficient of a cubic curve formula (Page 264, Column 2, lines 10-14, each point is converted to a knot point, cubic B-spline trajectories which blend together the series of knots serve as the commanded joint position trajectories); and
Generating the motion trajectory based on the coefficient (Page 264, Column 2, lines 12-14, cubic B-spline trajectories serve as the commanded joint position trajectories).
Dang, Whitman, and Shih are analogous because they are in the same field of endeavor, legged robot control. It would have been obvious to a person having ordinary skill in the art to have included the interpolation of Shih in order to provide a method of generating a motion trajectory. The motivation to combine is to allow the robot to generate a motion trajectory in order to navigate the stairs.
	Claim 13 is similar in scope to claim 5, and is similarly rejected.

	Regarding claim 20, the combination of Dang, Whitman, and Shih teaches the method of claim 5, and Dang further teaches wherein the two time-displacement coordinates (                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    =0,                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                    ) and (                        
                            
                                
                                    t
                                
                                
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    ) are used, the velocity vector corresponding to the coordinate (                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                    ) is                         
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                        
                     (0041, initial time, position, and velocity), and the velocity vector corresponding to the coordinate (                        
                            
                                
                                    t
                                
                                
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    ) is                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                     (0045, final time, position, and velocity), and the cubic curve formula is:
                        
                            x
                            
                                
                                    t
                                
                            
                            =
                            f
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                        
                                        
                                            f
                                        
                                    
                                    ,
                                    t
                                
                            
                            =
                             
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            t
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                        
                     (0047, swing trajectory determined via cubic spline curve);
Where                         
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                    , and                         
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                        
                     are coefficients (0047, swing trajectory determined via cubic spline curve, Examiner’s note, the coefficients above are inherent to a cubic equation);
The combination of Dang, Whitman, and Shih fails to teach, however, wherein                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    3
                                
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    f
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            -
                            
                                
                                    2
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            f
                                        
                                    
                                
                            
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            -
                            
                                
                                    2
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            f
                                        
                                    
                                
                            
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                    , and                         
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            =
                            -
                            
                                
                                    2
                                
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    f
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            f
                                        
                                    
                                
                            
                            
                                
                                    (
                                    v
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            )
                        
                    , are calculated based on                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    t
                                
                                
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                        
                    , and                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                    . However, the Examiner asserts that, in light of at least Dang utilizing a cubic spline curve to determine foot swing trajectory (0047, swing trajectory fit using cubic spline curve), and Shih also utilizing a cubic spline curve to determine foot swing trajectory (Page 257, Paragraph 1, “trajectories of the body and its feet are modeled by piecewise cubic polynomials), the specific cubic curve presented here is little more than a design choice as no specific design advantage is found in the specification regarding the chosen cubic curve. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664